Biddle, J.
Prine sued Johnson on a promissory note, which did not waive the benefit of the appraisement laws. Answer; reply; trial by the court; finding for Prine; motion for a new trial; overruled; exceptions; judgment; appeal.
The court rendered judgment in favor of Prine, for the amount found due, “ and that he have execution without relief from valuation laws of Indiana.” This was erro*352neous; but as tbe evidence is not before us, and as Johnson did not object to the form of the judgment, and did not reserve any exceptions to its rendition, nor ask relict below, he can not present the question here. Smith v. Dodds, 35 Ind. 452; Atkisson v. Martin, 39 Ind. 242; Lewis v, Edwards, 44 Ind. 333.
This is the only question discussed in the appellant’s brief.
The judgment is affirmed, with costs.
Petition for a rehearing overruled.